Case 2:20-cv-02279-AB-PVC Document 18 Filed 04/24/20 Page 1 of 2 Page ID #:313
Case 2:20-cv-02279-AB-PVC Document 18 Filed 04/24/20 Page 2 of 2 Page ID #:314




        For an action based on diversity of citizenship, the parties must be citizens
 of different states and involves an amount in controversy over $75,000. 28 U.S.C.
 § 1332(a)(1).

 II.     DISCUSSION

         Defendant has not established complete diversity of citizenship because it
 has not adequately alleged its own citizenship. Defendant’s Notice of Removal
 states that “FCA US . . . is a corporation organized under the laws of the State of
 Delaware with its principal place of business in Michigan.” Notice of Removal ¶
 28. But Defendant’s name—FCA US LLC—indicates that it is a limited liability
 company. The citizenship of a partnership or other unincorporated entity—such as
 a limited liability company—is the citizenship of its members. See Johnson v.
 Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a
 partnership, an LLC is a citizen of every state of which its owners/members are
 citizens.”). To properly plead diversity jurisdiction with respect to a limited
 liability company, the citizenship of all members must be pled. NewGen, LLC v.
 Safe Cig, LLC, 840 F.3d 606 (9th Cir. 2016). Because Defendant has not identified
 all of its members, or each member’s citizenship, Defendant has not properly
 alleged its citizenship.

        “Absent unusual circumstances, a party seeking to invoke diversity
 jurisdiction should be able to allege affirmatively the actual citizenship of the
 relevant parties.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.
 2001). This is particularly true for a removing defendant, who is presumed to know
 the facts surrounding its own citizenship. See, e.g., Leon v. Gordon Trucking, Inc.,
 76 F. Supp. 3d 1055, 1063 (C.D. Cal. 2014) (“[A] corporate defendant, like any
 other, is presumed to know its own citizenship”).

        Defendant bears the heavy burden of establishing that removal was proper.
 Having failed to establish its own citizenship, Defendant necessary failed to
 establish complete diversity between the parties. The Court therefore REMANDS
 this action to the state court from which it was removed.

         IT IS SO ORDERED.




 CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            2
